NO. 07-03-0502-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                    JANUARY 21, 2004

                           ______________________________


       JEFFREY DON ALFORD AND ANGELA DREW ALFORD, APPELLANTS

                                              V.

                     CYNTHIA JEAN ROBERTS MAYS, APPELLEE


                         _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

               NO. 53-458-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       By letters dated December 2, 2003, and January 5, 2004, this Court directed

appellants Jeffrey Don Alford and Angela Drew Alford to pay the required filing fee of $125

by Friday, January 16, 2004, before any further action could be taken in this appeal, noting

that failure to do so might result in dismissal. Unless a party is excused from paying a filing
fee, the Clerk of this Court is required to collect filing fees set by statute or the Supreme

Court when an item is presented for filing. See Tex. R. App. P. 5 and 12.1(b). Although

the filing of a notice of appeal invokes this Court’s jurisdiction, if a party fails to follow the

prescribed rules of appellate procedure, the appeal may be dismissed. Tex. R. App. P.

25.1(b). Thus, because the filing fee of $125 remains unpaid, we must dismiss the appeal.


       Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of

Appellate Procedure and with a notice from the Clerk requiring payment of the filing fee

within ten days. Tex. R. App. P. 42.3(c).



                                                    Don H. Reavis
                                                     Justice




                                                2